Case 1:16-cr-00314-TSE Document 69 Filed 04/18/19 Page 1 of 1 PagelD# 239

— l6-cr- 3 4
UNITED STATES DISTRICT COURT
| EASTERN DISTRICT OF VIRGINIA

Waiver of Hearing to Modify Conditions of
Probation/Supervised Release or Extend Term of Supervision

PROD 4

 

| have been advised and understand that | am entitled by Jaw to a hearing and assistance of counsel before any
unfavorable| change may be made in my Conditions of Probation and Supervised Release or my period of supervision being
extended. By ‘assistance of counsel’, ] understand that | have the right to be represented at the hearing by counsel of my
own choosing if | am able to retaln counsel. | also understand that | have the right to request the court to appoint counsel
to represent me at such a hearing at no cost to myseff if ! am not able to retain counsel of my own choosing

1 hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. | also agree {o the following
modification of my Conditions of Probation and Supervised Release or to the proposed extension of my term of supervision:

1. The defendant shall allow the U.S. Probation Officer, or other designee, to Install software designed to monitor
{computer activities on any computer the defendant fs authorized to use. This may include, but is not limited to,
software that may record any and all activity on computers the defendant may use, including the capture of
keystrokes, application Information, Intemet use history, email correspondence, and chat conversations. The
defendant shall pay any costs related to the monitoring of computer usage.

2. {The defendant shall submit to risk assessments, psychological and physiological testing, which may include, but

Is not limited to a polygraph examination and/or Computer Voice Stress Analyzer (CVSA), or other specific tests

to monitor the defendant's compliance with supervised release and treatment conditions, at the direction of the
5. Probation Officer,

3. | The defendant shall not use or have installed any programs specifically and solely designed to encrypt data, files,
folders, or volumes of any media. The defendant shall, upon request, immediately provide the probation officer
with any and all passwords required to access data compressed or encrypted fer storage by any software.

4. | The defendant shall provide a complete record of all computer use information Including, but not limited to, all
passwords, Internet service providers, emall addresses, email accounts, screen names (past and present) to the
probation officer and shall not make any changes without the prior approval of the U S. Probation Officer.

 

Witness: Z Afar Suing Signed: é
N Probationer or Si sed Releasee

Date: 2/25/2019
Respectfully,

ORDER OF COURT

and oydered this / g day of

4} {4 , 7019 and ordered filed and

 

  

Bale hy

 

Carolyn JQNDIE
United States Probation Officer
703-366-2119 Br ZeolF

a ee, ee ee ae)
